10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:09-cr-00032-RSL Document 93-2 Filed 01/27/20 Page 1 of 1

Honorable Judge Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

UNITED STATES OF AMERICA,
) NO. CR09-032RSL

Plaintiff, )

) € ORDER ON MOTION TO

VS. ) TERMINATE SUPERVISED RELEASE
)

HARRIS, GARY ) Please Note: January 31, 2020

Defendant
)
)

 

 

 

Having reviewed Mr. Harris’ request and other related court documents in this case,
IT IS HEREBY ORDERED that Defendant Harris’ Early Termination request from

Supervised Release IS GRANTED and will be effective upon filing of this order.

ph Wank,
DATED this b day of January, 2020.

(Wh SCaraake

Honorable Judge Lasnik

Presented by:
s/Peter Mazzone
Peter Mazzone, WSBA #25262

MAZZONE LAW FIRM, PLLC
Proposed Order - 1 3002 Colby Avenue, Suite 302
Everett, WA 98201
(425) 259-4989

 
